Citation Nr: 1136140	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-14 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel S. Rethmeier, Esq.


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in St. Paul, Minnesota.


FINDING OF FACT

In September 2011, before the Board promulgated a decision, the Board received a letter from the Veteran in which he expressed his desire to withdraw from appellate review his claim for service connection for a low back disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of a claim for service connection for a low back disability by the Veteran have been met. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2010).  

In September 2011, before the Board promulgated a decision in this matter, the Veteran submitted a written request to withdraw from appellate consideration his claim for service connection for a low back disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the Veteran's claim for service connection for a low back disability, and it is dismissed.


ORDER

The appeal of the claim for service connection for a low back disability is dismissed.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


